Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 1 of 18 Page ID #:274
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 2 of 18 Page ID #:275
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 3 of 18 Page ID #:276
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 4 of 18 Page ID #:277
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 5 of 18 Page ID #:278
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 6 of 18 Page ID #:279
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 7 of 18 Page ID #:280
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 8 of 18 Page ID #:281
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 9 of 18 Page ID #:282
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 10 of 18 Page ID
                                  #:283
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 11 of 18 Page ID
                                  #:284
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 12 of 18 Page ID
                                  #:285
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 13 of 18 Page ID
                                  #:286
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 14 of 18 Page ID
                                  #:287
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 15 of 18 Page ID
                                  #:288
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 16 of 18 Page ID
                                  #:289
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 17 of 18 Page ID
                                  #:290
Case 2:19-cv-02070-TJH-PLA Document 45-1 Filed 06/18/21 Page 18 of 18 Page ID
                                  #:291
